

	

		II

		109th CONGRESS

		1st Session

		S. 1006

		IN THE SENATE OF THE UNITED STATES

		

			May 11, 2005

			Mr. Kyl (for himself,

			 Mrs. Hutchison, and

			 Mr. Cornyn) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To reimburse States and local governments for indirect

		  costs relating to the incarceration of illegal criminal

		  aliens.

	

	

		1.Short

			 titleThis Act may be cited as

			 the State Criminal Alien Assistance

			 Program II.

		2.PurposeThe purpose of this Act is to assist States

			 and units of local governments by providing financial assistance for costs

			 incurred by such States and local governments for processing illegal immigrants

			 through their law enforcement and criminal justice systems.

		3.Reimbursement of

			 indirect costs relating to the incarceration of illegal aliens

			(a)In

			 generalSection 501 of the

			 Immigration Reform and Control Act of 1986 (8 U.S.C. 1365) is amended—

				(1)in subsection

			 (a), by striking a State for and all that follows through

			 State and inserting the following: “each State and unit of local

			 government for—

					

						(1)costs incurred by

				the State or unit of local government for the imprisonment of any illegal alien

				who is convicted of a felony by such State; and

						(2)indirect costs

				related to the imprisonment described in paragraph

				(1).

						;

				and

				(2)by striking

			 subsections (c) through (e) and inserting the following:

					

						(c)DefinitionsAs

				used in this section—

							(1)the term

				indirect costs includes costs relating to—

								(A)court

				proceedings, attorneys for units of local government, and detention of illegal

				aliens;

								(B)indigent

				defense;

								(C)State and local

				prosecution;

								(D)autopsies;

				and

								(E)translation and

				interpreter services; and

								(2)the term

				State has the meaning given such term in section 1101(a)(36) of

				this title.

							(d)Authorization

				of appropriationsThere are authorized to be appropriated

				$500,000,000 for each of the fiscal years 2006 through 2009 to carry out

				subsection

				(a)(2).

						.

				(b)State

			 allocations

				(1)Based on

			 percentage of undocumented aliens

					(A)In

			 generalFrom the amount appropriated for a fiscal year pursuant

			 to section 501(d) of the Immigration Reform and Control Act of 1986 (8 U.S.C.

			 1365(d)), the Attorney General shall allocate $333,000,000 for States and units

			 of local government in accordance with subparagraph (B).

					(B)FormulaThe

			 amount allocated under this paragraph for each State (including units of local

			 government within such State) for a fiscal year shall be equal to the product

			 of—

						(i)the

			 total amount available to be allocated under this paragraph for that fiscal

			 year; and

						(ii)the percentage

			 of undocumented aliens residing in the State compared to the total number of

			 such aliens residing in all States, as determined by the Statistics Division of

			 the Immigration and Naturalization Service, as of January 2005, based on the

			 2000 decennial census.

						(2)Based on number

			 of undocumented alien apprehension States

					(A)In

			 generalFrom the amount appropriated for a fiscal year pursuant

			 to such section 501(d), the Attorney General shall allocate $167,000,000, in

			 addition to amounts allocated under paragraph (1), for each of the 6 States

			 with the highest number of undocumented alien apprehensions for such fiscal

			 year.

					(B)Determination

			 of allotmentsThe amount allocated under this paragraph for a

			 fiscal year for each State described in subparagraph (A) (including units of

			 local government within each such State) shall be equal to the product

			 of—

						(i)the

			 total amount available to be allocated under this paragraph for the fiscal

			 year; and

						(ii)the percentage

			 of undocumented alien apprehensions in the State in that fiscal year compared

			 to the total of such apprehensions for all such States for the preceding fiscal

			 year.

						(C)DataFor

			 purposes of this paragraph, the highest number of undocumented alien

			 apprehensions for a fiscal year shall be based on the apprehension rates for

			 the 4-consecutive-quarter period ending before the beginning of the fiscal year

			 for which information is available for undocumented aliens in such States, as

			 reported by the Department of Homeland Security.

					

